Citation Nr: 1545825	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971.  His military decorations include the Vietnam Service Medal, the Combat Infantryman Badge, the Bronze Star Medal with "V" Device (denoting valor and heroism in combat), the Army Commendation Medal with "V" Device and 1st Oak Leaf Cluster (denoting two awards of this medal for valor), and the Air Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, determined that new and material evidence had been submitted to reopen the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  The May 2013 rating decision accordingly reopened the claim, reviewed it on the merits de novo, and denied service connection for bilateral hearing loss and tinnitus.    


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of entitlement to service connection for bilateral hearing loss and tinnitus in an unappealed and final December 2007 rating decision. 

2.  Evidence received since the final December 2007 rating decision that denied service connection for bilateral hearing loss and tinnitus is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate these claims.

3.  Bilateral hearing loss was not demonstrated in service, nor was it objectively demonstrated to have been manifest to a compensable degree within one year of service discharge; and, the objective clinical evidence clearly and convincingly establishes that the Veteran's diagnosed bilateral sensorineural hearing loss is not related to his active military service, to include his conceded in-service exposure to combat noise.  

4.  The Veteran's tinnitus had its onset during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus have been met, and the claims were properly reopened by the agency of original jurisdiction for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence was submitted to reopen previously denied and final claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In the December 2013 rating decision on appeal, the agency of original jurisdiction determined that new and material evidence was received sufficient to reopen the Veteran's claims for VA compensation for bilateral hearing loss and tinnitus for a de novo review on the merits.  Nevertheless, to properly assert appellate jurisdiction over the present appeal, the Board is procedurally obligated to review the RO's favorable determination regarding the question of whether there was new and material evidence to reopen the aforementioned claims.  Barnett v. Brown, 83 F.3d 1380 (1996).   

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

By history, the Veteran was separated from service in June 1971 and, over 36 years later, filed his original claim for VA compensation for bilateral hearing loss and tinnitus in August 2007.  Evidence considered at the time of the original claim included his service treatment records, which show that on enlistment examination in May 1969 and separation examination in May 1971, his ears and tympanic membranes were normal and audiograms did not present objective findings indicating the presence of hearing loss that met the criteria for a disabling condition for purposes of VA compensation, pursuant to 38 C.F.R. § 3.385.  On his accompanying medical history questionnaires, he denied having any history of hearing loss or ear trouble.  The Veteran entered active duty in June 1969 and his service medical records reflect no treatment or diagnosis of hearing loss or tinnitus during his entire period of active duty.  Thereafter, an assessment of his medical condition at separation in June 1971 shows that his hearing acuity was deemed to be acceptable for military service.  

The post-service evidence considered by the RO included the report of a June 1976 Army Reserve quadrennial medical examination, which shows that the Veteran's ears and tympanic membranes were normal.  A contemporaneous audiogram did not present objective findings indicating the presence of hearing loss that met the criteria for a disabling condition for purposes of VA compensation, pursuant to 38 C.F.R. § 3.385.  On an accompanying medical history questionnaire, the Veteran denied having any history of hearing loss or ear trouble.  

The RO requested that the Veteran submit clinical evidence supporting his August 2007 claim for VA compensation for hearing loss and tinnitus, but the Veteran did not respond.  Thereafter, the RO reviewed the aforementioned evidence and accordingly denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus on the merits in a December 2007 rating decision.  The RO essentially determined that that the Veteran had failed to provide evidence relating any hearing loss disability or tinnitus to service.  It was also noted that a current diagnosis of hearing loss had not been established.  The RO notified the Veteran of its denial and his appellate rights in correspondence dated in January 2008.  He did not file a timely appeal of this adverse determination and the December 2007 rating decision became final.

The Veteran submitted an application to reopen his claim for VA compensation for bilateral hearing loss and tinnitus in May 2013.  Evidence that was submitted in conjunction with this application ultimately included the report of a March 2013 VA audiological examination, which presented diagnoses of tinnitus and bilateral sensorineural hearing loss that met the objective criteria for a disabling condition under 38 C.F.R. § 3.385 for VA compensation purposes.  This evidence was not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim; accordingly, the matter was properly reopened by the RO for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).

II.  Entitlement to service connection for bilateral hearing loss.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.  Further, as fully compliant notice preceded the initial RO adjudication of the claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the hearing loss claim on appeal, the Board finds that the Veteran's service treatment records have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's hearing loss with his period of active service.

During the pendency of the claim, the Veteran underwent a VA audiological examination in March 2013.  The Board notes that during the March 2013 examination, the Veteran's claims file was reviewed by a clinician who presented a nexus opinion based on her review and examination.  Thereafter, in April 2014, the Veteran's claims file was reviewed by two separate clinicians, who each presented a nexus opinion based on their review of the pertinent record.  The nexus opinions presented in 2013 and 2014 were each accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's history of exposure to combat noise during military service.  There are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the hearing loss claim decided on the merits herein.  Thusly, the Board finds that the November 2013 VA audiological examination report and the nexus opinions obtained in November 2013 and April 2104 are adequate for adjudication purposes with respect to the hearing loss issue decided on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a remand for further evidentiary development or corrective action with regard to this specific issue is unnecessary.  

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the hearing loss claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to the aforementioned matter is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for bilateral hearing loss.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system, is subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptoms if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

The claimant is a Vietnam War Era veteran.  His DD-214 shows that he served as an infantryman during active duty in the United States Army, during which time he was deployed to the Republic of Vietnam and participated in armed combat against enemy forces. His military decorations clearly establish his heroic combat service in the defense of his country, as shown by his award of the Combat Infantryman Badge, the Bronze Star Medal with "V" Device, the Army Commendation Medal with "V" Device and 1st Oak Leaf Cluster, and the Air Medal.  His exposure to acoustic trauma from combat noise during service is accordingly conceded as being consistent with the conditions, circumstances and hardships of combat service.  38 C.F.R. § 3.304(d).  The Veteran's essential assertion is that his bilateral hearing loss is etiologically related to his in-service combat noise exposure and that he experienced symptoms of diminished hearing acuity since service.  The Veteran is deemed competent to report experiencing self-perceivable diminishment of his sense of hearing and its time of onset (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

In the case of any veteran who engaged in combat with the enemy during military  active service during a period of war, VA will accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolved every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).     

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The March 2013 VA audiological examination report establishes that the Veteran has auditory thresholds above 40 decibels at 2000, 3000, and 4000 Hertz in each ear, which meets the aforementioned criteria.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on pre-enlistment examination in May 1969 and that he expressly denied having any history of hearing loss or ear trouble on an accompanying medical history questionnaire.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
-5
LEFT
-5
-5
-10
N/A
-5

No treatment for complaints of hearing problems were shown during the entirety of the Veteran's period of active duty.  

A separation medical examination conducted in May 1971 shows that the Veteran's ears and tympanic membranes were clinically normal and that he expressly denied having any history of hearing loss or ear trouble.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
N/A
20
LEFT
10
15
10
N/A
25

The Veteran was honorably separated from active duty in June 1971.  An assessment of his medical condition in June 1971 shows that his hearing was deemed acceptable for military service.   

Post-service medical records show that on an Army Reserve quadrennial medical examination conducted in June 1976, the Veteran's ears and tympanic membranes were clinically normal and that he expressly denied having any history of hearing loss or ear trouble.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
15
LEFT
15
5
5
25
25
   
The Veteran was provided with a VA audiological examination in March 2013 wherein he reported having current bilateral hearing loss symptoms with onset of such symptoms during active service.  Audiometric testing revealed valid results showing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
55
55
LEFT
15
15
50
55
45
    
The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted the Veteran's pertinent history, including his post-service occupational history working on the railroad approximately 11/2 years, at a chemical plant for 10 years, and thereafter as a storekeeper for 25 years, with no reported history of recreational noise exposure.  Based on the foregoing, the examiner presented a negative nexus opinion, opining that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by, or was the result of an event in military service.  

The examiner explained that the Veteran's hearing was normal on audiometric testing during the entirety of his military service including on separation in June 1971, and his hearing remained normal on audiometric testing over five years afterwards during Army Reserve quadrennial examination in June 1976.  Per the Veteran's history, he reported noticing bilateral hearing loss approximately 15 years earlier, which was over 25 years after his separation from active duty.  The clinician cited to the authoritative 2006 medical report, Noise and Military Service - Implications for Hearing Loss and Tinnitus, of the Institute of Medicine, which determined that there was no scientific basis based on available research data to conclude that a hearing loss condition manifest many years after noise exposure could be causally related to that noise exposure if hearing was objectively tested as normal immediately after the noise exposure.  The report expressly stated:

There is not sufficient evidence from longitudinal studies in. . . humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  [B]ased on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  This study remains the definitive consensus on this matter.

Thusly, the March 2013 VA examiner stated that "It is my opinion that the [Veteran's] hearing loss was NOT caused by or [was] a result of [his] military noise exposure.

In statements dated in April 2014, two VA audiologists presented nearly identical negative nexus opinions as the one presented in March 2013, based on nearly the same reasoning and rationale.  The April 2014 VA audiologists cited to the aforementioned 2006 medical report of the Institute of Medicine, and based their opinions on their separate and individual reviews of the Veteran's claims file, arriving at their individual opinion independently from the other.  The audiologists opined that the shifts in the Veteran's audiometric thresholds noted when comparing the audiogram obtained on entrance examination in 1969 to the ones on separation in 1971 were either minor, or otherwise indicative of invalid findings on the 1969 entrance audiogram due to errors committed by the Veteran during testing.  In any case, the shifts did not represent onset of a chronic hearing loss disability due to noise exposure in service as the 1971 separation audiogram results did not support such a diagnosis.  One audiologist remarked in his commentary that the post-service Army Reserve audiogram findings obtained in 1976 actually showed better hearing thresholds as compared to the ones shown earlier in military service, further indicating that the Veteran did not sustain a permanent and chronic hearing loss condition during active duty and, if anything, had an improvement in his hearing acuity post-service.  

The examiners concluded that the Veteran's hearing loss did not have its onset until approximately 15 years earlier, per his reported history and his medical history questionnaire on separation from service, in which he denied having any hearing loss.  Collectively, the examiners' opinion was that, given the relatively mild severity of the Veteran's current bilateral hearing loss, it was more likely that this audiological disability was related to his post-service exposure to occupational noise from his work on the railroad and chemical plant.  The audiologists thusly concluded that it was less likely than not that the Veteran's hearing loss was caused by or was a result of his combat noise exposure during military service.

The Board finds that the three VA audiologists' opinions of March 2013 and April 2014 are each highly probative when considered individually and collectively, as they were predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and are supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).    

The Board has considered the evidence discussed above and finds that the weight of medical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss.  There is no clinical evidence objectively demonstrating a diagnosis of sensorineural hearing loss in either ear at the pertinent ratable frequencies of 500, 1000, 2000, 3000, and 4000 Hertz during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during active service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in June 1971, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2015).

Notwithstanding the Veteran's established history of exposure to acoustic trauma while serving in combat and his credible account of perceiving a subjective diminishment of hearing acuity beginning in service and continuing to the present day, the Board finds that the objective clinical record constitutes clear and convincing evidence that rebuts the liberal provisions of 38 U.S.C.A. § 1154(b) regarding the acceptance of lay evidence to link a claimed disability to military service if consistent with the conditions and hardships of combat service.    

The opinion presented in the March 2013 audiological examination report and the opinions of the two VA clinical audiologists in April 2014 individually and collectively determined that there was no nexus between the Veteran's current bilateral sensorineural hearing loss and his period of active service, even while acknowledging his in-service exposure to combat noise.  The negative opinions cite to controlling medical authority, referencing a 2006 report of the Institute of Health, which determined that there was no objective basis to support a findings of delayed onset of hearing loss many years following exposure to acoustic trauma if audiograms demonstrate normal hearing immediately after such exposure.  The negative nexus opinions are also predicated on the rationale that there was an absence of any clinical findings demonstrating a diagnosis of hearing loss in the records contemporaneous with active duty, or in the years immediately after separation from service, and that the threshold shifts noted on audiograms obtained during active duty represented an invalid audiometric finding on service entrance examination and ultimately did not represent onset of a chronic hearing loss disability in service.  These three credible and highly probative clinical opinions clearly and objectively severed any link between the Veteran's period of active duty with his current hearing loss disability.  The Veteran has not submitted any other contrary competent evidence linking his bilateral hearing loss to service, aside from his own assertions.

Although the Veteran has stated that he perceived diminished hearing following exposure to combat noise in service, with continuity of symptoms thereafter to the present day, as he is not a trained audiologist or otolaryngologist, his subjective account of bilateral decreased hearing is not sufficient in itself to establish that his quantifiably measurable hearing loss during service or within the one-year presumptive period following his discharge from service met the objective regulatory criteria for a hearing loss disability for VA compensation purposes. His account alone does not establish a nexus between his present hearing loss and his period of military service, and there is no basis to assign service connection based on continuity of symptoms. 38 C.F.R. §§ 3.303(b), 3.385 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In balancing the lay opinion of the Veteran against the medical opinions of the VA audiologists involved in this case, the lay opinion is less probative.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between bilateral hearing loss, first clinically demonstrated many years after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The opinions of the VA audiologists, who have the specialized education and training, are more probative and persuasive. Therefore, the opinions of the VA audiologists outweigh the lay opinion of the Veteran.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim in this regard must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for tinnitus.

The Veteran's claim of entitlement to service connection tinnitus is being granted in full by the Board.  Therefore, any error related to VA's duties to notify and assist with regard to this specific issue on appeal is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, which includes tinnitus, on a presumptive basis when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258  (2015).  

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).     

The Veteran contends that his tinnitus had its onset during active duty as a result of his in-service exposure to acoustic trauma from combat noise.  His service treatment reports show that he denied having any history of ear trouble and no complaints regarding tinnitus were shown in these records throughout the entirety of his military service.  

As previously noted, the claimant is a highly decorated combat veteran of the Vietnam War, who was awarded the Combat Infantryman Badge and whose decorations for valor include the Bronze Star Medal with "V" Device and the Army Commendation Medal with "V" Device and 1st Oak Leaf Cluster.  The Board has thusly conceded that the Veteran served under combat conditions during his period of active military service and his account of being exposed to acoustic trauma from combat noise is both credible and consistent with the circumstances, conditions, and hardships of service under combat conditions.

Although the VA audiologists who examined the Veteran in 2013 - 2014 presented negative opinions regarding his tinnitus, these appear to be based solely on the absence of any documented report of tinnitus during service on part of the claimant, or objective notation of tinnitus during active service or the post-service Army Reserve quadrennial medical examination in June 1976.  However, the Veteran is deemed competent to report such perceivable symptoms as those associated with tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As there is nothing to indicate that the Veteran's historical account of onset of tinnitus in service is inherently not credible and as it is not inherently implausible that the etiology of his tinnitus is attributable to his in-service exposure to combat noise, the evidence overall is in at least a state of relative equipoise.  Accordingly, the Board will resolve all doubt in the Veteran's favor and conclude that his tinnitus had its onset in service or is otherwise etiologically related to his in-service combat noise exposure.  Service connection for tinnitus is thusly warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  
  

ORDER

New and material evidence has been received sufficient to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus; these claims are reopened for a de novo adjudication on the merits.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


